Territory of Michigan, ss in the supreme court of the territory OF SEPTEMBER TERM A D ONE THOUSAND EIGHT HUNDRED FIFTEEN
Claret Allen the lawful Wife of William Allen from whom she hath never been devorced, being a Feme Couvert, in her own proper person and by George McDougall her Attorney, comes and says, that in the Record and

*520


There is also Error in this, to wit, that by the Record aforesaid, it appears, that the said Mrs Wm Allen was compelled to answer the said Oliver Williams & C°, in the plea aforesaid, altho’ no precipe, before the parties, in the plea aforesaid, is filed of Record, nor remains of record in the said Court, of the said James May, at the District of Detroit aforesaid, and that the said James May, forgetting his Duty as an impartial Judge & his oath of office, *521to execute the same according to Law, and without respect to persons & to do equal right to all manner of people great & small, ignorant & learned, did undertake to act as Attorney for the said Oliver Williams & C° by writing the declaration or cause of Action on the back of said Capias endorsed, thereby disqualifying himself to act impartially on the trial. Therefore in that there is manifest error.



There is also Error in this to wit, that there is a material Error between the original Capias and the Execution, the said Claret, being called Mrs Wm Allen in the original Capias and only Mrs Allen in the said Execution therefore therein there is manifest Error
Geo. McDougall
Attorney for Claret Allen
the Wife of William Allen
There is also error in this, that it appears by the Record aforesaid, viz* in the original Capias & in the Execution aforesaid, a palpable misnomer, the Capias being to take the Body of Mrs William Allen, and in the Execution, she is called Mrs Allen, whereas we aver that the person in custody is Claret Allen the Wife of William Allen, as aforesaid, therefore in this there is also manifest Error Geo. McDougall
Atty for Claret Allen
the Wife of Wm Allen

[In the handwriting of George McDougall]